--------------------------------------------------------------------------------

Exhibit 10.33


FIRST AMENDMENT TO


DISTRIBUTION AND SALE AGREEMENT


BETWEEN


CARACO PHARMACEUTICAL LABORATORIES LTD


AND


SUN PHARMACEUTICAL INDUSTRIES LIMITED


THIS FIRST AMENDMENT (“AMENDMENT”) TO AGREEMENT, is made this 27th day of
December 2010, by and between CARACO PHARMACEUTICAL LABORATORIES, LTD., a
Michigan corporation (“Caraco”), which has an office at 1150 Elijah McCoy Drive,
Detroit, MI 48202, U.S.A. and SUN PHARMACEUTICAL INDUSTRIES LIMITED, an Indian
corporation (“Sun”) having an Registered Office at SPARC, Tandalja, Vadodara 390
020 India.


WHEREAS, Sun and Caraco entered into that certain Distribution and Sale
Agreement dated January 29, 2008 (the “Agreement”), pursuant to which Caraco
distributes and sells Paragraph IV filing Sun generic pharmaceutical products
which require ANDAs in the United States of America, its territories and
possessions, including Puerto Rico (the "Territory") and Sun agreed to sell
products, whether developed or under development and/or whether ANDA approved or
under ANDA approval, to Caraco for marketing and sale by Caraco in the
Territory; and


WHEREAS, the Agreement had an initial term of three (3) years; and


WHEREAS, the parties the Agreement provided for an automatic one year renewal in
the event neither party elected to terminate the agreement; and


WHEREAS, neither party elected to terminate the Agreement prior to the required
termination date, resulting in a one year renewal; and


WHEREAS, Caraco understands that Sun desires to initiate a transition of the
marketing of the Products (as that term is defined in the Agreement) to Sun
and/or its wholly-owned affiliates; and


WHEREAS, in order to minimize disruption and confusion in the marketplace, the
parties desire to set forth an orderly transition; and


WHEREAS, the parties wish to amend the Agreement in accordance with the specific
terms as set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby amend the agreement as follows:

 
1

--------------------------------------------------------------------------------

 

1.
AMENDMENT OF TERM



The parties hereby agree to amend the existing term of the Agreement such that
the Agreement shall expire on January 28, 2012.


2.
TRANSITION PLAN



a.           During the first six months of the calendar year 2011, the parties
shall discuss a transition plan to transition the marketing of the Products to
Sun and/or its wholly-owned affiliates (the “Transition Plan”).


b.           During the remainder of the term of the extension discussed in
Section 1 of this Amendment, the parties shall implement the Transition Plan.


c.           Notwithstanding the foregoing, Caraco hereby acknowledges that
should the parties fail to reach an agreement or understanding regarding the
Transition Plan, or for any reason fail to implement the Transition Plan, absent
a written agreement executed by both parties, the Agreement shall still
terminate on January 28, 2012.


3.
ENTIRE AGREEMENT



This Amendment and any documents executed and delivered pursuant hereto
constitute the entire agreement between the parties with respect to the subject
matter contained herein, and supersede all prior and contemporaneous oral and
written communications and agreements with respect thereto.


4.
COUNTERPARTS



This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.


5.
HEADINGS



Headings of sections shall be deemed to be included for purposes of convenience
only and shall not affect the interpretation of this Amendment.


6.
GOVERNING LAW



This Amendment shall be governed by and construed in accordance with the laws of
the State of Michigan, and the federal laws of the United States.

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, themselves
or by their duly authorized representatives, under seal, the day and year first
above written.


CARACO PHARMACEUTICAL LABORATORIES, LTD.




By:
/s/ GP Singh Sachdeva
     
(signature)
         
Name:
 
GP Singh Sachdeva
     
(printed)
         
Title:
 
Chief Executive Officer
                 
SUN PHARMACEUTICAL INDUSTRIES LIMITED
                 
By:
/s/ Dilip S. Shanghvi
     
(signature)
         
Name:
 
Dilip S. Shanghvi
     
(printed)
         
Title:
 
Chairman and Managing Director
 


 
3

--------------------------------------------------------------------------------